Garnett, J. The action is in case, to recover damages for negligence of appellant in causing the death of appellee’s wife. The verdict was for $4,500 and judgment was rendered thereon. On the trial the plaintiff was asked this question : “What were the services of this lady worth to you and the children per year?” Appellant objected to the question, the objection was overruled and appellant excepted. The witness answered “$400 at least.” By the ruling, the court permitted the witness to decide for the jury one of the material questions in the case. Aside from the failure of the question to confine the inquiry to the fair and reasonable pecuniary value, it is not a fit subject for expert evidence. A witness can not be examined in such a manner that his answers will relieve the jury from considering,and determining the matters of fact submitted to them. Hoener v. Koch, 84 Ill. 408; City of Chicago v. McGiven, 78 Ill. 347; Linn v. Sigsbee, 67 Ill. 75; C. & A. R. R Co. v. S. & N. W. R. R. Co., 67 Ill. 142; L., N. A. & C. R. R. Co. v. Cox (opinion filed in this court April 3, 1889). The effect of the ruling was not removed by any other evidence in the case nor by the instruction to the jury, and as the objectionable evidence can not be said to have been without influence in the assessment of the damages, we feel constrained to reverse the judgment. Jdeversed and remcmded.